Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2021

The Court of Appeals hereby passes the following order:

A22E0005. MARIO ROMOAN SULLIVAN v. THE STATE.

      Upon consideration of Mario Romoan Sullivan’s emergency motion for an
extension of time to file an application for discretionary appeal, the motion is hereby
GRANTED. See Court of Appeals Rules 16 (c), 31 (i), and 40 (b). Sullivan’s
application for discretionary appeal in the above-styled case shall be due on or before
September 10, 2021.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/12/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.